PER CURIAM:
Petitioner, Martin Lasher, seeks to review an order of the Securities and Exchange Commission (the Commis*469sion) denying his petition for a rehearing of the Commission’s decision finding him to have wilfully violated certain sections of the Securities Act of 1933, 15 U.S.C.A. § 77q(a), and the Securities Exchange Act of 1934, 15 U.S.C.A. §§ 78j(b), 78o(e) (1), and to have been a cause for the revocation of the registration of Armstrong & Co., Inc., as a broker and dealer, on the ground that a witness is now willing to testify that petitioner was an innocent victim of the president of Armstrong & Co., Inc. The Commission’s findings were supported by substantial evidence and it properly concluded that further evidence of the type proffered would serve no purpose.
The order denying the petition for a rehearing is affirmed.